Title: To Benjamin Franklin from the Duc de Deux-Ponts, 14 June 1783
From: Deux-Ponts, Charles-Auguste, duc de
To: Franklin, Benjamin


          
            Paris Le 14. juin 1783.
          
          Memoire
          M. Le Prince des Deuxponts S’est déja adressé a monsieur Franklin
            pour Savoir Si LElectorat Palatin et Le Duché de Baviére pourroient entrer en Liaisons
            de Commerce avec Les treize Etats unis de Lamérique. Mais n’en ayant obtenu qu’une
            Réponse trop vague pour etre transmise a Ses Commettans, il Le prie tres instamment de
            vouloir bien Lui spécifier par écrit qu’elles Seroient Les productions et Les objets
            d’industrie qui pourroient Le plus aisément donner de la Consistance a ce projet et Le
            Faire prosperer. Il insiste Sur cette Réponse parce qu’on La Lui demande, et il se
            Flatte que monsieur Franklin verra d’un Oeil favorable L’Empressement que témoignent
            plusieurs Etats de L’allemagne davoir des raports avec une nouvelle Puissance qui est en
            tres grande partie Son ouvrage.
         
          Notation: Le Prince de Deuxponts.
        